PAGE, Justice
(dissenting).
I respectfully dissent. Minnesota Statutes § 8.31, subd. 3a (2010), permits “any person injured by a violation of any of the laws referred to in subdivision 1” to bring a civil action to recover damages. The court holds that the “future conduct” clause in the 1998 Settlement Agreement between Philip Morris and the Minnesota Attorney General (State AG) expressly released and barred Curtis’s claims with respect to conduct that occurs after the date of the settlement agreement. First, it is not clear to me that the State AG may release a private party’s section 8.31 claims because that section’s plain language appears to provide private parties a cause of action independent of the State AG’s right to sue. But, even assuming the State AG may release a private party’s claims, I do not read the “future conduct” *905clause as releasing Curtis’s fraud claims at issue here.
The “future conduct” clause in the 1998 Settlement Agreement applies only to “monetary Claims directly or indirectly based on, arising out of or in any way related to, in'whole or in part, the use of or exposure to Tobacco Products.” Curtis’s consumer protection claims are predicated on the allegation that Philip Morris’s use of the words “light” and “lowered tar and nicotine” in its advertising and promotion of its cigarettes was deceptive and false. Such claims do not relate either generally to the use of tobacco or specifically to Curtis’s use of tobacco and therefore are not released by the terms of the 1998 Settlement Agreement.
Curtis raises claims under a variety of consumer protection statutes. I discuss one such statute, and would apply the same reasoning to the fraud claims arising under all of the consumer protection statutes Curtis invokes in his complaint. Under Minn.Stat. § 325F.69, subd. 1 (2010), a plaintiff may state a claim for deceptive practices and misrepresentations with respect to the sale of merchandise. See Flora v. Firepond, Inc., 260 F.Supp.2d 780, 787 (D.Minn.2003). The statute is “construed more broadly than common law fraud.” Id. (citing Meyer v. Dygert, 156 F.Supp.2d 1081, 1086 (D.Minn.2001)). A claim under this statute is based on “fraud, false pretense, false promise, misrepresentation, misleading statement or deceptive practice, with the intent that others rely thereon in connection with the sale of any merchandise, whether or not any person has in fact been misled, deceived, or damaged thereby.” Minn.Stat. § 325F.69, subd. 1. To state a fraud claim under section 325F.69, it is not necessary to plead that the plaintiff was in fact misled or that the plaintiff purchased the merchandise. See Grp. Health Plan, Inc. v. Philip Morris, Inc., 621 N.W.2d 2, 4 (Minn.2001) (holding that plaintiffs need not “be purchasers of the defendants’ products in order to properly plead a claim under” statutes such as section 325F.69, subdivision 1); id. at 13 (holding that “it is not necessary to plead individual consumer reliance on the defendant’s wrongful conduct to state a claim for damages under subdivision 3a and” misrepresentation statutes such as section 325F.69, subdivision 1). If the plaintiffs need not plead that they purchased the product, certainly, they need not plead that they used the product. Moreover, it is irrelevant whether anyone has used the product. Curtis’s fraud claims are predicated on the falsity of the statements and are not “directly or indirectly based on,” and do not “aris[e] out of or in any way relate[ ] to ... the use of or exposure to Tobacco Products.”
Related law on preemption is consistent with the interpretation that fraud claims are not related to “the use of or exposure to Tobacco Products.” Under 15 U.S.C. § 1334(b) (2006), “No requirement or prohibition based on smoking and health shall be imposed under State law with respect to the advertising or promotion of any cigarettes the packages of which are labeled in conformity with the provisions of this chapter.” Courts have considered whether state-law fraud claims are “based on smoking and health” and are therefore preempted by section 1334(b). See, e.g., Cipollone v. Liggett Grp., Inc., 505 U.S. 504, 508, 112 S.Ct. 2608, 120 L.Ed.2d 407 (1992). In Cipollone, the Supreme Court held that the plaintiffs fraudulent misrepresentation claims, even in the context of advertising and promotions, are not preempted by federal law because they “are predicated not on a duty ‘based on smoking and health’ but rather on a more general obligation — the duty not to deceive.” Id. at 528-29, 112 S.Ct. 2608. Other courts have similarly held that sec*906tion 1334(b) does not preempt state-law fraud claims. See Spain v. Brown & Williamson Tobacco Corp., 363 F.3d 1183, 1202 (11th Cir.2004) (holding that “insofar as the [conspiracy to fraudulently misrepresent] claim is premised on the allegation that defendants made statements knowing their falsity, or with reckless disregard as to their truth or falsity, it is not preempted by” section 1334(b)); Mulford v. Altria Grp., Inc., 506 F.Supp.2d 733, 750 (D.N.M.2007) (holding claim that defendants deceptively marketed cigarettes as “light” and as delivering “lowered tar and nicotine” was not preempted by section 1334(b)); see also id. at 750-51 (citing cases).
Because I would hold that Curtis’s fraud claims based on conduct that occurred after the 1998 Settlement Agreement were not released by the “future conduct” clause in the agreement, I respectfully dissent.